NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

          AKAMAI TECHNOLOGIES, INC.,
               Plaintiff-Appellant,
                          and
      THE MASSACHUSETTS INSTITUTE OF
               TECHNOLOGY,
              Plaintiff-Appellant,
                            v.
           LIMELIGHT NETWORKS, INC.,
              Defendant-Cross Appellant.
               __________________________

              2009-1372, -1380, -1416, -1417
               __________________________

    Appeals from the United States District Court for the
District of Massachusetts in case nos. 06-CV-11109 and
06-CV-11585, Judge Rya W. Zobel.
               __________________________

 Before RADER, Chief Judge, NEWMAN, LOURIE, BRYSON,
  GAJARSA, LINN, DYK, PROST, MOORE, O’MALLEY, and
                REYNA, Circuit Judges.
PER CURIAM.
                       ORDER
AKAMAI TECH   v. LIMELIGHT NETWORKS                        2


    A combined petition for panel rehearing and rehear-
ing en banc was filed by Plaintiff-Appellant Akamai
Technologies, Inc. and a response thereto was invited by
the court and filed by Defendant-Cross-Appellant.
    The petition for rehearing was considered by the
panel that heard the appeals, and thereafter the petition
for rehearing en banc and the response were referred to
the circuit judges who are authorized to request a poll of
whether to rehear the appeals en banc. A poll was re-
quested, taken, and the court has decided that the ap-
peals warrant en banc consideration.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    (1) The petition of Plaintiff-Appellant Akamai Tech-
nologies, Inc. for panel rehearing is denied.
    (2) The petition of Plaintiff-Appellant Akamai Tech-
nologies, Inc. for rehearing en banc is granted.
    (3) The court’s opinion of December 20, 2010 is va-
cated, and the appeals are reinstated.
    (4) The parties are requested to file new briefs ad-
dressing the following issue: If separate entities each
perform separate steps of a method claim, under what
circumstances would that claim be directly infringed and
to what extent would each of the parties be liable?
    (5) These appeals will be heard en banc on the basis
of the original filed briefs, additional briefing ordered
herein, and oral argument. An original and thirty copies
of all originally-filed briefs shall be filed within 20 days
from the date of filing of this order. An original and thirty
copies of new en banc briefs shall be filed, and two copies
of each en banc brief shall be served on opposing counsel.
Appellants’ en banc brief is due 45 days from the date of
3                      AKAMAI TECH   v. LIMELIGHT NETWORKS


this order. The en banc response brief is due within 30
days of service of the appellants’ new en banc brief, and
the reply brief within 15 days of service of the response
brief. Briefs shall adhere to the type-volume limitations
set forth in Federal Rule of Appellate Procedure 32 and
Federal Circuit Rule 32.
    (6) Briefs of amici curiae will be entertained, and any
such amicus briefs may be filed without consent and leave
of court but otherwise must comply with Federal Rule of
Appellate Procedure 29 and Federal Circuit Rule 29.
    (7) Oral argument will be held at a time and date to
be announced later.

                                   FOR THE COURT


     April 20, 2011                /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk


cc: Donald R. Dunner, Esq.
    Robert S. Frank, Jr., Esq.
    Robert G. Krupka, Esq.